FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmey U.S. Patent Application Publication 2015/0343148.
With respect to claims 1, 19, and 20, Marmey teaches a force testing machine (FTM) validation apparatus (experimental set-up 100, figure 2) for validating a test process using a force testing machine to measure forces involved in operation of a syringe arrangement (experimental set-up 100 provides a force in the z axis and the force is measured, paragraphs 43-45), particularly a syringe arrangement including a staked-in needle prefilled syringe and a needle safety device cooperating with the staked-in needle prefilled syringe (syringe arrangement is not positively recited above, therefore the arrangement does not have to be specifically taught in the prior art), the FTM validation apparatus comprising: a syringe arrangement surrogate (syringe 10’); and a holder arranged to support the syringe arrangement surrogate in a predefined position and orientation in the force testing machine (syringe 10’ being held by the stand 101, figure 2), wherein the syringe arrangement surrogate comprises a break loose part arranged to mimic a break loose force of the syringe arrangement and an injection force part arranged to mimic an injection force of the syringe arrangement (cross-member 102 that causes force onto pusher 2 and into the plunger 3’ of the syringe 10’, paragraphs 42-47, figure 2).

Allowable Subject Matter
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        1/12/2022